Exhibit 10.36



PERFORMANCE FOOD GROUP COMPANY

Incentive Stock Option Agreement

THIS INCENTIVE STOCK OPTION AGREEMENT (this "Agreement") is made and entered
into on <<OptionDate>> (the "Grant Date"), by and between Performance Food Group
Company, a Tennessee corporation (together with its Subsidiaries and Affiliates,
the "Company"), and <<FirstName>> <<MiddleName>> <<LastName>> (the "Optionee").
Capitalized terms not otherwise defined herein shall have the meaning ascribed
to such terms in the Performance Food Group Company 2003 Equity Incentive Plan
(the "Plan").



WHEREAS, the Company has adopted the Plan, which permits the issuance of stock
options for the purchase of shares of the common stock, par value $.01 per
share, of the Company (the "Shares"); and



WHEREAS, the Company desires to afford the Optionee an opportunity to purchase
Shares as hereinafter provided in accordance with the provisions of the Plan;



NOW, THEREFORE, in consideration of the mutual covenants hereinafter set forth
and for other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the parties hereto, intending to be legally bound
hereby, agree as follows:

Grant of Option

.



The Company grants as of the date of this Agreement the right and option (the
"Option") to purchase <<Shares>> Shares, in whole or in part (the "Option
Stock"), at an exercise price of $<<Price>> per Share, on the terms and
conditions set forth in this Agreement and subject to all provisions of the
Plan. The Optionee, holder or beneficiary of the Option shall not have any of
the rights of a shareholder with respect to the Option Stock until such person
has become a holder of such Shares by the due exercise of the Option and payment
of the Option Payment (as defined in Section 3 below) in accordance with this
Agreement.

The Option shall be an incentive stock option within the meaning of Section 422
of the Internal Revenue Code of 1986, as amended (the "Code"), and this
Agreement shall be interpreted in a manner consistent therewith. In order to
provide the Company with the opportunity to claim the benefit of any income tax
deduction which may be available to it upon the exercise of the Option and in
order to comply with all applicable federal or state tax laws or regulations,
the Company may take such action as it deems appropriate to insure that, if
necessary, all applicable federal, state or other taxes are withheld or
collected from the Optionee.

Exercise of Option

. The Optionee may exercise the Option beginning on the fourth anniversary of
the date of this Agreement provided that Optionee has been an employee of the
Company at all times from the Grant Date to such fourth anniversary (such
four-year period being referred to as the "Vesting Period"). Notwithstanding the
above, each outstanding Option shall vest and become exercisable upon the
occurrence of a Change in Control or Potential Change in Control and shall be
governed by the provisions of Section 13 of the Plan. In the event that the
Optionee dies, is Disabled or elects Normal Retirement (as defined below) before
the expiration of the Vesting Period, the Option shall vest as of the date of
such death, disability or Normal Retirement, as the case may be, on a pro rata
basis with respect to the amount of the Vesting Period that has elapsed, rounded
to the nearest whole share. If Optionee elects Early Retirement (as defined
below) prior to the expiration of the Vesting Period, this Option shall vest as
though Optionee had elected Normal Retirement, provided that the Optionee's
Early Retirement is with the consent of the Committee. "Early Retirement" means
retirement, for purposes of the Plan with the express consent of the Company at
or before the time of such retirement, from active employment with the Company
prior to age 65, in accordance with any applicable early retirement policy of
the Company then in effect. "Normal Retirement" means retirement from active
employment with the Company on or after age 65. For purposes of this Agreement,
"Disabled" means that the Optionee is permanently unable to perform the
essential duties of the Optionee's occupation.



Manner of Exercise

. The Option may be exercised in whole or in part at any time within the period
permitted hereunder for the exercise of the Option, with respect to whole Shares
only, by serving written notice of intent to exercise the Option delivered to
the Company at its principal office (or to the Company's designated agent),
stating the number of Shares to be purchased, the person or persons in whose
name the Shares are to be registered and each such person's address and social
security number. Such notice shall not be effective unless accompanied by
payment in full of the Option Price for the number of Shares with respect to
which the Option is then being exercised (the "Option Payment") and cash equal
to the required withholding taxes as set forth by Internal Revenue Service and
applicable State tax guidelines for the employer's minimum statutory
withholding. The Option Payment shall be made in cash or cash equivalents or in
whole Shares that have been held by the Optionee for at least six months prior
to the date of exercise valued at the Shares' Fair Market Value on the date of
exercise (or next succeeding trading date if the date of exercise is not a
trading date) or the actual sales price of such Shares, together with any
applicable withholding taxes, or by a combination of such cash (or cash
equivalents) and Shares. The Optionee shall not be entitled to tender Shares
pursuant to successive, substantially simultaneous exercises of the Option or
any other stock option of the Company. Subject to applicable securities laws,
the Optionee may also exercise the Option by delivering a notice of exercise of
the Option and by simultaneously selling the Shares of Option Stock thereby
acquired pursuant to a brokerage or similar agreement approved in advance by
proper officers of the Company, using the proceeds of such sale as payment of
the Option Payment, together with any applicable withholding taxes. For purposes
of this Agreement, "Fair Market Value" means the closing sales price of the
Shares on the Nasdaq Stock Market's National Market System or the actual sales
price of such Shares.



Termination of Option

. The Option will expire ten years from the date of grant of the Option (the
"Term") with respect to any then unexercised portion thereof, unless terminated
earlier as set forth below:



Termination by Death

. If the Optionee's employment by the Company terminates by reason of death, or
if the Optionee dies within three months after termination of such employment
for any reason other than Cause, this Option may thereafter be exercised, to the
extent the Option was exercisable at the time of such termination, by the legal
representative of the estate or by the legatee of the Optionee under the will of
the Optionee, for a period of one year from the date of death or until the
expiration of the Term of the Option, whichever period is the shorter.



Termination by Reason of Disability

. If the Optionee's employment by the Company terminates by reason of
Disability, this Option may thereafter be exercised, to the extent the Option
was exercisable at the time of such termination, by the Optionee or personal
representative or guardian of the Optionee, as applicable, for a period of three
years from the date of such termination of employment or until the expiration of
the Term of the Option, whichever period is the shorter; provided, however, that
if the Option is exercised following the one year anniversary of the date of
termination, the Option shall thereafter be treated as a Non-Qualified Stock
Option.



Termination by Normal Retirement or Early Retirement

. If Optionee's employment by the Company terminates by reason of Normal
Retirement or Early Retirement, this Option may thereafter be exercised by the
Optionee, to the extent the Option was exercisable at the time of such
termination, for a period of three years from the date of such termination of
employment or until the expiration of the Term of the Option, whichever period
is the shorter; provided, however, that if the Option is exercised following the
three month anniversary of the date of termination, the Option shall thereafter
be treated as a Non-Qualified Stock Option.



Termination for Cause or Voluntary Termination

. If the Optionee's employment by the Company is voluntarily terminated or
terminated for Cause, this Option shall terminate immediately and become void
and of no effect.



Other Termination

. If the Optionee's employment by the Company is involuntarily terminated for
any reason other than for Cause, death, Disability or Normal Retirement or Early
Retirement, this Option may be exercised, to the extent the Option was
exercisable at the time of such termination, by the Optionee for a period of
three months from the date of such termination of employment or the expiration
of the Term of the Option, whichever period is the shorter.



No Right to Continued Employment

. The grant of the Option shall not be construed as giving Optionee the right to
be retained in the employ of the Company, and the Company may at any time
dismiss Optionee from employment, free from any liability or any claim under the
Plan.



Adjustment to Option Stock

. The Committee may make adjustments in the terms and conditions of, and the
criteria included in, this Option in recognition of unusual or nonrecurring
events (including, without limitation, the events described in Section 4.2 of
the Plan) affecting the Company or the financial statements of the Company or of
changes in applicable laws, regulations, or accounting principles, whenever the
Committee determines that such adjustments are appropriate in order to prevent
dilution or enlargement of the benefits or potential benefits intended to be
made available under the Plan.



Amendments to Option

. Subject to the restrictions contained in Sections 6.2 and 14 of the Plan, the
Committee may waive any conditions or rights under, amend any terms of, or
alter, suspend, discontinue, cancel or terminate, the Option, prospectively or
retroactively; provided that any such waiver, amendment, alteration, suspension,
discontinuance, cancellation or termination that would adversely affect the
rights of the Optionee or any holder or beneficiary of the Option shall not to
that extent be effective without the consent of the Optionee, holder or
beneficiary affected.



Limited Transferability

. During the Optionee's lifetime this Option can be exercised only by the
Optionee. This Option may not be assigned, alienated, pledged, attached, sold or
otherwise transferred or encumbered by Optionee other than by will or the laws
of descent and distribution. Any attempt to otherwise transfer this Option shall
be void. No transfer of this Option by the Optionee by will or by laws of
descent and distribution shall be effective to bind the Company unless the
Company shall have been furnished with written notice thereof and an
authenticated copy of the will and/or such other evidence as the Committee may
deem necessary or appropriate to establish the validity of the transfer.



Reservation of Shares

. At all times during the term of this Option, the Company shall use its best
efforts to reserve and keep available such number of Shares as shall be
sufficient to satisfy the requirements of this Agreement.



Plan Governs

. The Optionee hereby acknowledges receipt of a copy of the Plan and agrees to
be bound by all the terms and provisions thereof. The terms of this Agreement
are governed by the terms of the Plan, and in the case of any inconsistency
between the terms of this Agreement and the terms of the Plan, the terms of the
Plan shall govern.



Severability

. If any provision of this Agreement is, or becomes, or is deemed to be invalid,
illegal, or unenforceable in any jurisdiction or as to any Person or the Award,
or would disqualify the Plan or Award under any laws deemed applicable by the
Committee, such provision shall be construed or deemed amended to conform to the
applicable laws, or if it cannot be construed or deemed amended without, in the
determination of the Committee, materially altering the intent of the Plan or
the Award, such provision shall be stricken as to such jurisdiction, Person or
Award, and the remainder of the Plan and Award shall remain in full force and
effect.



Notices

. All notices required to be given under this Option shall be deemed to be
received if delivered or mailed as provided for herein to the parties at the
following addresses, or to such other address as either party may provide in
writing from time to time.





To the Company: Performance Food Group Company

12500 West Creek Parkway

Richmond, Virginia 23238

Attn: Chief Financial Officer



To the Optionee: <<FirstName>> <<MiddleName>> <<LastName>>

<<AddressLine_1>>

<<AddressLine_2>>

<<AddressLine_3>>

<<City>>, <<State>> <<Zip>>



 

Governing Law

. The validity, construction and effect of this Agreement shall be determined in
accordance with the laws of the State of Tennessee without giving effect to
conflicts of laws principles.



Resolution of Disputes

. Any dispute or disagreement which may arise under, or as a result of, or in
any way related to, the interpretation, construction or application of this
Agreement shall be determined by the Committee. Any determination made hereunder
shall be final, binding and conclusive on the Optionee and the Company for all
purposes.



Successors in Interest

. This Agreement shall inure to the benefit of and be binding upon any successor
to the Company. This Agreement shall inure to the benefit of the Optionee's
legal representative and assignees. All obligations imposed upon the Optionee
and all rights granted to the Company under this Agreement shall be binding upon
the Optionee's heirs, executors, administrators, successors and assignees.



Excessive Shares

. In the event that the number of Shares subject to this Option exceeds any
maximum established under the Code for Incentive Stock Options that may be
granted to Optionee, or in the event that this Option becomes first exercisable
in any calendar year to obtain Common Stock having a Fair Market Value
(determined at the time of grant) in excess of $100,000, this Option shall be
treated as a Non-Qualified Stock Option to the extent of such excess. The
proceeding sentence shall be interpreted consistently with the provisions of
Section 422(d) of the Code.



(remainder of page left blank intentionally)



 

IN WITNESS WHEREOF, the parties have caused this Incentive Stock Option
Agreement to be duly executed effective as of the day and year first above
written.



 

PERFORMANCE FOOD GROUP COMPANY



 

By: __________________________________



 

Optionee:



_____________________________________

Please Print



Optionee:



_____________________________________

Signature



 

 

 

<<FirstName>> <<MiddleName>> <<LastName>>

<<OptionDate>>

<<Shares>>

<<Price>>